15 F.3d 1085NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Robert E. HAAS, Plaintiff-Appellant,v.K-MART CORPORATION;  K-Mart Enterprises, Inc.;  Doe Corps.1-3;  Gordon Schlobohm;  John Does 1-7,Defendants-Appellees.
No. 92-36598.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 14, 1993.*Decided Dec. 21, 1993.

Before:  GOODWIN, CANBY and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Haas appeals the district court's grant of summary judgment in favor of K mart and Schlobohm.  We review de novo.   Sengupta v. Morrison-Knudsen Co., Inc., 804 F.2d 1072, 1074 (9th Cir.1986).


3
A. Although Haas submitted evidence indicating Schlobohm wanted to get rid of him because of a reading disability, he presented no evidence that Schlobohm was involved in his termination.  Defendants presented evidence that Haas was terminated by Nance for being rude to a customer, and Nance denied any knowledge of Haas's disability.  Plaintiff has failed to present evidence contradicting these assertions and has thereby failed to establish a genuine issue of material fact as to this key element of his public policy claim.   Celotex Corp. v. Catrett, 477 U.S. 317 (1986);   Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).  Because the claim cannot survive without this element, we must affirm the district court on this issue.


4
B. Haas also failed to raise a genuine issue as to whether he had an employment contract with K mart.  He had signed at least two documents indicating that his employment was at will, and he presented no evidence tending to show that he had a different agreement with K mart.   See Metcalf v. Intermountain Gas Co., 778 P.2d 744 (Idaho 1989).  It necessarily follows that his remaining claims--based on the existence of such a contract--were properly dismissed.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3